Case 1:18-cv-02336-MSK-SKC Document 7 Filed 10/03/18 USDC Colorado Page 1 of 10




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO

  Civil Action No. 18-cv-02336-SKC

  PRO MASSAGE, INC., d/b/a THERA CRANE CO.,
  a Colorado corporation,

        Plaintiff.

  v.

  YKS TECH, INC., a California
  general stock corporation.

        Defendant.


                             ANSWER TO COMPLAINT


        Comes now Defendant, YKS Tech, Inc., by counsel, on its own

  behalf and on behalf of no other, and answers the Complaint, and

  says and alleges as follows:

                                      ANSWER

        Answering paragraph by paragraph the averments of the

  Complaint, Answering Defendant says and alleges as follows:

                                 I.    PARTIES

        1.   Answering Defendant lacks knowledge or information

  sufficient to form a belief about the truth of this paragraph of

  the Complaint, and thereon denies each and every allegation

  contained this paragraph of the Complaint.

        2.   Answering Defendant admits the allegations of this

  paragraph of the Complaint (with the proviso that the principal

  place of business is Chino, California, rather than Chico,

  California).
Case 1:18-cv-02336-MSK-SKC Document 7 Filed 10/03/18 USDC Colorado Page 2 of 10




                        II.   JURISDICTION AND VENUE

        3.   Answering Defendant lacks knowledge or information

  sufficient to form a belief about the truth of this paragraph of

  the Complaint, and thereon denies each and every allegation

  contained this paragraph of the Complaint.

        4.   Answering Defendant lacks knowledge or information

  sufficient to form a belief about the truth of this paragraph of

  the Complaint, and thereon denies each and every allegation

  contained this paragraph of the Complaint.

        5.   Answering Defendant lacks knowledge or information

  sufficient to form a belief about the truth of this paragraph of

  the Complaint, and thereon denies each and every allegation

  contained this paragraph of the Complaint.

        6.   Answering Defendant lacks knowledge or information

  sufficient to form a belief about the truth of this paragraph of

  the Complaint, and thereon denies each and every allegation

  contained this paragraph of the Complaint.

                                 III.   FACTS

        7.   Answering Defendant lacks knowledge or information

  sufficient to form a belief about the truth of this paragraph of

  the Complaint, and thereon denies each and every allegation

  contained this paragraph of the Complaint.

        8.   Answering Defendant lacks knowledge or information

  sufficient to form a belief about the truth of this paragraph of

  the Complaint, and thereon denies each and every allegation
Case 1:18-cv-02336-MSK-SKC Document 7 Filed 10/03/18 USDC Colorado Page 3 of 10




  contained this paragraph of the Complaint.

        9.    Answering Defendant lacks knowledge or information

  sufficient to form a belief about the truth of this paragraph of

  the Complaint, and thereon denies each and every allegation

  contained this paragraph of the Complaint.

        10.    Answering Defendant lacks knowledge or information

  sufficient to form a belief about the truth of this paragraph of

  the Complaint, and thereon denies each and every allegation

  contained this paragraph of the Complaint.

        11.    Answering Defendant lacks knowledge or information

  sufficient to form a belief about the truth of this paragraph of

  the Complaint, and thereon denies each and every allegation

  contained this paragraph of the Complaint.

        12.    Answering Defendant lacks knowledge or information

  sufficient to form a belief about the truth of this paragraph of

  the Complaint, and thereon denies each and every allegation

  contained this paragraph of the Complaint.

        13.    Answering Defendant denies that it has sold such

  products.     Answering Defendant lacks knowledge or information

  sufficient to form a belief about the truth of the remaining

  allegations contained in this paragraph of the Complaint, and

  thereon denies each and every remaining allegation contained this

  paragraph of the Complaint.

        14.    Answering Defendant denies each and every allegation

  contained in this paragraph of the Complaint.
Case 1:18-cv-02336-MSK-SKC Document 7 Filed 10/03/18 USDC Colorado Page 4 of 10




                           IV.   CLAIMS FOR RELIEF

                           FIRST CLAIM FOR RELIEF
              (Unfair Competition in Violation of Lanham Act)

        15.   Answering Defendant refers to, and incorporates herein

  by this reference, the preceding paragraphs of this Answer as if

  fully set forth herein.

        16.   Answering Defendant denies that it has sold such goods.

  Answering Defendant lacks knowledge or information sufficient to

  form a belief about the truth of the remaining allegations

  contained in this paragraph of the Complaint, and thereon denies

  each and every remaining allegation contained this paragraph of

  the Complaint.

        17.   Answering Defendant denies each and every allegation

  contained in this paragraph of the Complaint.

        18.   Answering Defendant denies each and every allegation

  contained in this paragraph of the Complaint.

        19.   Answering Defendant lacks knowledge or information

  sufficient to form a belief about the truth of this paragraph of

  the Complaint, and thereon denies each and every allegation

  contained this paragraph of the Complaint.

        20.   Answering Defendant denies each and every allegation

  contained in this paragraph of the Complaint.

        21.   Answering Defendant lacks knowledge or information

  sufficient to form a belief about the truth of this paragraph of

  the Complaint, and thereon denies each and every allegation

  contained this paragraph of the Complaint.
Case 1:18-cv-02336-MSK-SKC Document 7 Filed 10/03/18 USDC Colorado Page 5 of 10




                          SECOND CLAIM FOR RELIEF
                           (Patent Infringement)

        22.   Answering Defendant refers to, and incorporates herein

  by this reference, the preceding paragraphs of this Answer as if

  fully set forth herein.

        23.   Answering Defendant denies that it offers to sell or

  sells any such products.      Answering Defendant lacks knowledge or

  information sufficient to form a belief about the truth of the

  remaining allegations contained in this paragraph of the

  Complaint, and thereon denies each and every remaining allegation

  contained this paragraph of the Complaint.

        24.   Answering Defendant lacks knowledge or information

  sufficient to form a belief about the truth of this paragraph of

  the Complaint, and thereon denies each and every allegation

  contained this paragraph of the Complaint.

        25.   Answering Defendant lacks knowledge or information

  sufficient to form a belief about the truth of this paragraph of

  the Complaint, and thereon denies each and every allegation

  contained this paragraph of the Complaint.

        26.   Answering Defendant lacks knowledge or information

  sufficient to form a belief about the truth of this paragraph of

  the Complaint, and thereon denies each and every allegation

  contained this paragraph of the Complaint.

        27.   Answering Defendant denies each and every allegation

  contained in this paragraph of the Complaint.

                           THIRD CLAIM FOR RELIEF
Case 1:18-cv-02336-MSK-SKC Document 7 Filed 10/03/18 USDC Colorado Page 6 of 10




                         (Copyright Infringement)

        28.   Answering Defendant refers to, and incorporates herein

  by this reference, the preceding paragraphs of this Answer as if

  fully set forth herein.     Answering Defendant denies that it

  reproduced or disbursed any such manuals.        Answering Defendant

  lacks knowledge or information sufficient to form a belief about

  the truth of the remaining allegations contained in this

  paragraph of the Complaint, and thereon denies each and every

  remaining allegation contained this paragraph of the Complaint.

        29.   Answering Defendant lacks knowledge or information

  sufficient to form a belief about the truth of this paragraph of

  the Complaint, and thereon denies each and every allegation

  contained this paragraph of the Complaint.

        30.   Answering Defendant lacks knowledge or information

  sufficient to form a belief about the truth of this paragraph of

  the Complaint, and thereon denies each and every allegation

  contained this paragraph of the Complaint.

        31.   Answering Defendant denies that it has copied any such

  materials.    Answering Defendant lacks knowledge or information

  sufficient to form a belief about the truth of the remaining

  allegations contained in this paragraph of the Complaint, and

  thereon denies each and every remaining allegation contained this

  paragraph of the Complaint.

        32.   Answering Defendant denies that it has infringed any

  copyright.    Answering Defendant lacks knowledge or information
Case 1:18-cv-02336-MSK-SKC Document 7 Filed 10/03/18 USDC Colorado Page 7 of 10




  sufficient to form a belief about the truth of the remaining

  allegations contained in this paragraph of the Complaint, and

  thereon denies each and every remaining allegation contained this

  paragraph of the Complaint.

        33.   Answering Defendant denies that it has infringed any

  copyright.    Answering Defendant lacks knowledge or information

  sufficient to form a belief about the truth of the remaining

  allegations contained in this paragraph of the Complaint, and

  thereon denies each and every remaining allegation contained this

  paragraph of the Complaint.

        34.   Answering Defendant denies each and every allegation

  contained in this paragraph of the Complaint.

                       FOURTH CLAIM FOR RELIEF
   (Deceptive Trade Practices in Violation of C.R.S. § 6-1-101. et
                                seq.)

        35.   Answering Defendant refers to, and incorporates herein

  by this reference, the preceding paragraphs of this Answer as if

  fully set forth herein.

        36.   Answering Defendant denies each and every allegation

  contained in this paragraph of the Complaint.

        37.   Answering Defendant lacks knowledge or information

  sufficient to form a belief about the truth of this paragraph of

  the Complaint, and thereon denies each and every allegation

  contained this paragraph of the Complaint.

        38.   Answering Defendant denies each and every allegation

  contained in this paragraph of the Complaint.
Case 1:18-cv-02336-MSK-SKC Document 7 Filed 10/03/18 USDC Colorado Page 8 of 10




        39.   Answering Defendant denies each and every allegation

  contained in this paragraph of the Complaint.

        40.   Answering Defendant lacks knowledge or information

  sufficient to form a belief about the truth of this paragraph of

  the Complaint, and thereon denies each and every allegation

  contained this paragraph of the Complaint.

        41.   Answering Defendant lacks knowledge or information

  sufficient to form a belief about the truth of this paragraph of

  the Complaint, and thereon denies each and every allegation

  contained this paragraph of the Complaint.

                           V.   PRAYER FOR RELIEF

        42.   Answering Defendant refers to, and incorporates herein

  by this reference, the preceding paragraphs of this Answer as if

  fully set forth herein.

        43.   Answering Defendant denies each and every allegation

  contained in this paragraph of the Complaint.

        44.   Answering Defendant denies each and every allegation

  contained in this paragraph of the Complaint.

        45.   Answering Defendant lacks knowledge or information

  sufficient to form a belief about the truth of this paragraph of

  the Complaint, and thereon denies each and every allegation

  contained this paragraph of the Complaint.

        46.   Answering Defendant denies that it has engaged in

  wrongful conduct.     Answering Defendant lacks knowledge or

  information sufficient to form a belief about the truth of the
Case 1:18-cv-02336-MSK-SKC Document 7 Filed 10/03/18 USDC Colorado Page 9 of 10




  remaining allegations contained in this paragraph of the

  Complaint, and thereon denies each and every remaining allegation

  contained this paragraph of the Complaint.

        47.   Answering Defendant lacks knowledge or information

  sufficient to form a belief about the truth of this paragraph of

  the Complaint, and thereon denies each and every allegation

  contained this paragraph of the Complaint.

        48.   Answering Defendant denies that it has engaged in

  wrongful use.     Answering Defendant lacks knowledge or information

  sufficient to form a belief about the truth of the remaining

  allegations contained in this paragraph of the Complaint, and

  thereon denies each and every remaining allegation contained this

  paragraph of the Complaint.

                            AFFIRMATIVE DEFENSES

        As additional and affirmative defenses to the Complaint,

  Answering Defendant says and alleges as follows:

        1.    The complaint fails to state a claim upon which relief

  can be granted.

        2.    The complaint is uncertain

        3.    The alleged trademarks, copyrights, and patents are

  invalid for failure to comply with the conditions and

  requirements for trademarkability, copyrightability, and

  patentability, respectively.

        4.    Plaintiff has engaged in intellectual property misuse in

  attempted exclusion of parties from the marketplace, coupled by
Case 1:18-cv-02336-MSK-SKC Document 7 Filed 10/03/18 USDC Colorado Page 10 of 10




   the fact that Plaintiff knows that there is no such infringement.

        5.    Plaintiff's claims are barred by the doctrine of laches.

        6.    Plaintiff's claims are barred by the doctrine of

   estoppel.

        7.    Plaintiff's claims are barred by the doctrine of unclean

   hands.

        8.    Plaintiff has ailed to mitigate their damages.

                            DEMAND FOR JURY TRIAL

        Answering Defendant demands trial by jury of all issues so

   triable.

   Respectfully submitted,

   s/ Vincent Y. Lin
   Vincent Y. Lin
   LAW OFFICES OF VINCENT Y. LIN
   17700 Castleton Street, Suite 263
   City of Industry, CA 91748
   Tel: (626) 935-0929
   Fax: (626) 935-0380
   E-mail: yvl@vincentlinlaw.com

   Attorney for Defendant
   YKS Tech, Inc.
